Citation Nr: 0102747	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  95-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left leg to include injury to 
muscle group XII; compound fracture of the tibia; and 
multiple metallic fragments throughout the left leg, ankle, 
and foot, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left foot injury to include a fracture of the proximal 
phalanx with shortening of the left great toe and a fracture 
of the left navicular and cuneiform with retained foreign 
bodies embedded in the bone, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for cicatrices of 
the skin of the right lower leg and foot with multiple 
foreign bodies embedded in the soft tissue and bone of the 
right leg, ankle, and foot; currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total disability evaluation as a result 
of individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1995 by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 1999, the Board denied the veteran's claim of 
entitlement to secondary service connection for a disability 
manifested by poor circulation in both lower extremities and 
remanded the other issues certified for appeal to the RO for 
further development of the evidence.  While the case was in 
remand status, a rating decision in July 2000 granted service 
connection for arthritis of the right knee, left knee, right 
ankle, and left ankle.  The case was returned to the Board in 
October 2000. 

FINDING OF FACT

A left foot disability is primarily manifested by ankylosis 
of the left great toe, without instability of station or 
disturbance of locomotion, and retained metallic fragments; 
the disability is productive of no more than moderately 
severe impairment.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a left foot injury, to include a fracture of the 
proximal phalanx with shortening of the left great toe and a 
fracture of the left navicular and cuneiform with retained 
foreign bodies embedded in the bone, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (2000).    

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, with regard to the veteran's claim 
for an increased evaluation for a disability of the left 
foot, the Board finds that VA has complied with the 
requirements of the statute. All relevant evidence identified 
by the veteran has been obtained and considered.  In 
addition, the veteran was afforded a VA examination in April 
2000 to assist in rating his service connected left foot 
disability.  With regard to the adequacy of the examination, 
the Board notes that the report of the examination reflects 
that the VA examiner recorded the past medical history, noted 
the veteran's current complaints, conducted a physical 
examination, and reported an assessment concerning the left 
foot.  For these reasons, the Board finds that the 
examination was adequate for rating purposes with regard to 
the left foot disability.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim for an 
increased rating for a left foot disability and the Board 
will proceed to consider that claim on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A). 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern; while the entire recorded 
history of a disability is to be reviewed, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's left foot disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, pertaining to other foot 
injuries, which provides that a moderate foot injury warrants 
a 10 percent evaluation, a moderately severe foot injury 
warrants a 20 percent evaluation, and a severe foot injury 
warrants a 30 percent evaluation.  As noted above, service 
connection for arthritis of the left ankle has now been 
granted, and an evaluation of 10 percent has been assigned 
for the disability of the left ankle.  The Board finds that 
rating the veteran's left foot disability may not take into 
account any impairment of the left ankle, which has been 
rated separately.  See 38 C.F.R. § 4.14, the rule against 
"pyramiding". 

At the VA examination in April 2000, the veteran complained 
that both of his feet got numb and cold at night.  On 
examination, femoral pulses and bilateral dorsalis pedis 
pulses were 2 plus; there was fungal infection of both big 
toes; there was deformity of the left great toe, which was in 
a flexed position, with no voluntary mobility; X-rays of the 
left foot revealed multiple metallic bullet fragments in the 
soft tissues of the foot and some fragments in the tarsal 
bones and phalanges of the great toe; there was deformity of 
the proximal phalanx of the left great toe from old trauma.  
The pertinent assessment was status post shrapnel injury to 
both lower extremities, left worse than right, with multiple 
shrapnel still embedded in the feet, left worse than right.  
There was no motor weakness, except for loss of function of 
the left great toe, most likely from the prior injury.  The 
examiner found that the status of the veteran's arterial 
pulses in his bilateral femoral arteries of the lower 
extremities was not related to his prior injury.  

Upon consideration of the examination report, the Board finds 
that the veteran's left foot disability is primarily 
manifested by ankylosis of the left great toe.  The Board 
notes that the veteran remains ambulatory, despite multiple 
disabilities of the lower extremities, and the examiner did 
not report that the condition of the veteran's left great toe 
impedes his mobility.  The Board also notes that the examiner 
found that vascular deficiencies of the lower extremities are 
not related to the veteran's service connected disabilities.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2000).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2000).

The Board has carefully considered the regulatory provisions 
in evaluating the residuals of the veteran's left foot 
injury, with fracture of the proximal phalanx with shortening 
of the left great toe.  The Board finds that no more than the 
current rating of 20 percent, based on moderately severe 
disability of the foot, is supported by the objective 
evidence of record.  Instability of station or disturbance of 
locomotion due to this disability were not reported by the 
examiner.  The examination revealed deformity of the left 
great toe and that it was in a flexed position, but other 
than the toe there was full motor strength.  The findings 
attributable to this disorder, do not result in severe 
disability of the left foot, which is required for a rating 
in excess of 20 percent, when the disability of the left 
ankle, which is rated separately, is not considered, for the 
reason stated above.  Furthermore, the Board notes that 
service connection is not in effect for disability of the 
muscles of the left foot, and, in any event, Diagnostic Codes 
5310, 5311, and 5312, pertaining to the muscles of the feet, 
all provide that an evaluation of 30 percent requires severe 
disability of the foot, which has not been objectively shown 
in the veteran's case.  The Board concludes that the criteria 
for an evaluation in excess of 20 percent for a left foot 
disability have not been met, and entitlement to an increased 
evaluation is not established.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

An evaluation in excess of 20 percent for residuals of a left 
foot injury, to include a fracture of the proximal phalanx 
with shortening of the left great toe and a fracture of the 
left navicular and cuneiform with retained foreign bodies 
embedded in the bone, is denied.

REMAND

38 C.F.R. § 4.56(c) (2000) provides that, for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lower threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.

38 C.F.R. § 4.118, Diagnostic Code 7803 provides that an 
evaluation of 10 percent is warranted for a superficial scar 
which is poorly nourished, with repeated ulceration.  
Diagnostic Code 7804 provides that a 10 percent evaluation is 
warranted for a superficial scar which is tender and painful 
on objective demonstration.  Diagnostic Code 7805 provides 
that other scars shall be rated on the limitation of function 
of the part affected.

In July 1999, the Board determined that further medical 
information was needed prior to a final disposition of the 
veteran's remaining claims.  Consequently, the case was 
remanded to the RO to obtain any additional relevant medical 
treatment records and to obtain an examination and opinion 
from a physician.  With regard to 
the veteran's claims for an increased evaluation for 
residuals of a shell fragment wound to the left leg and an 
increased evaluation for cicatrices of the skin of the right 
lower leg and foot, the Board's remand directions stated, in 
pertinent part:

The purpose of the examination is to 
assess the current severity of the 
veteran's service-connected lower 
extremity disabilities...Any indicated 
special studies should be performed and 
all findings reported in detail.  With 
respect to residual muscle injury 
involving the left leg, the examiner 
should describe any loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
or uncertainty of movement...With respect 
to scars of the right leg and foot, the 
examiner should describe any ulceration 
or skin breakdown, demonstrable pain, or 
functional loss produced by shell 
fragment wound cicatrices...

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Board remand confers on the claimant, 
as a matter of law, a right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In another case, the Court held that there must be 
substantial compliance with all remand orders.  See Evans v. 
West, 12 Vet. App. 22, 31 (1998).  In addition, as noted 
above, the Veterans Claims Assistance Act of 2000 provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A). 

In the instant case, upon review of the report of the VA 
examination conducted in April 2000, pursuant to the Board's 
remand of July 1999, the Board finds that the examiner did 
not fully provide the information requested by the Board with 
regard 
to 2 disabilities: residual muscle injury involving the left 
leg; and the scars of the right leg and foot.  The 
examination findings and opinion were thus not in substantial 
compliance with the Board's requests for information and, 
therefore, although regrettable delay will result, another 
remand is required under the holdings of Stegall and Evans 
and under the provisions of the new statute.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  The RO should request that the VA 
physician who performed the examination 
in April 2000, if he is available, fully 
answer all questions posed to him by the 
Board in the remand of July 1999 
concerning: residuals of a shell fragment 
wound to the left leg, to include injury 
to muscle group XII, compound fracture of 
the tibia, and multiple metallic 
fragments throughout the left leg, ankle, 
and foot; and cicatrices of the skin of 
the right lower leg and foot, with 
multiple foreign bodies embedded in the 
soft tissue and bone of the right leg, 
ankle, and foot.  If the examiner feels 
that another examination is necessary, it 
should be scheduled.  In the event that 
the physician who performed the April 
2000 examination is not available, the RO 
should arrange for the veteran to undergo 
an examination by another physician. The 
examiner must review the entire claims 
folder, including a copy of this remand, 
prior to the examination and he/she 
should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  The purpose of 
the examination is to assess the current 
severity of the veteran's service-
connected lower extremity disabilities.  
Any indicated special studies should be 
performed and all findings reported in 
detail.  With respect to the residual 
muscle injury involving the left leg, the 
examiner should describe any loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination or uncertainty of movement.  
With respect to scars of the right leg 
and foot, the examiner should describe 
any ulceration or skin breakdown, 
demonstrable pain, or functional loss 
produced by shell fragment wound 
cicatrices.  

2.  Thereafter, the RO should 
readjudicate the veteran's claims, 
including his claim for a total rating.  
As to the claim for an increased rating 
for residuals of a shell fragment wound 
to the left leg involving damage to 
Muscle Group XII, the RO should consider 
the medical evidence in view of the 
criteria for rating muscle injuries in 
effect prior to and on or after July 3, 
1997.  Any additional action required to 
comply with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should be 
undertaken.  If any benefit sought on 
appeal is not granted, the appellant 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purposes of this remand 
are to comply with the holdings of the Court and to assist 
the veteran, as required by the Veterans Claims Assistance 
Act of 2000.  The veteran need take no further action until 
he is informed, but he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 



